DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2020 and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. [US 2021/0187707]
	Claim 1, Smith et al. discloses a power tool [50; figures 4-10] comprising: a housing [52] including a main housing portion that defines a rear opening [figures 4 and 6]; an electric motor [200] supported within the housing, the electric motor including an output shaft [202] supporting a rotor assembly [204] for rotation about a motor axis [X; figure 4; paragraph 0145], a stator assembly [210] surrounding the rotor assembly [204; figure 4; paragraph 0145], and a rear end cap [54] supporting a rear motor bearing [260], the rear motor bearing [260] rotatably supporting the output shaft [202] at a rear end [figures 4 and 6]; wherein a portion of the rear end cap [54] resides within the rear opening to close the rear opening [figure 4, the ends 58 of rear cap 54].
Claim 2, Smith et al. discloses the power tool of claim 1, wherein the rear end cap [54] is coupled to a front end cap [21] that supports a front motor bearing [258 via 230], the front motor bearing [258] rotatably supporting the output shaft [202] at a front end [figures 4 and 6].
Claim 3, Smith et al. discloses the power tool of claim 2, wherein the rear end cap is coupled to the front end cap via fasteners [paragraph 0200 discloses the need to fasten the rear tool cap, figures 33-41 show the use of fasteners; paragraphs 0204 and 0213].
Claim 6, Smith et al. discloses the power tool of claim 1, further comprising a gear case assembly [transmission 20] supported within the main housing portion [52; figures 4 and 6], wherein a front end cap [21] is coupled to the gear case assembly [paragraph 0150].
Claim 9, Smith et al. discloses the power tool of claim 1, wherein the main housing portion [52] comprises two clamshell halves [paragraph 200], and each clamshell half defines a portion of the rear opening [figures 4 and 6].
Claim 10, Smith et al. discloses a power tool [50; figures 4-10] comprising: a housing [52] including a main housing portion that defines a rear opening [figures 4 and 6]; an electric motor [200] supported within the housing, the electric motor including an output shaft [202] supporting a rotor assembly [204] for rotation about a motor axis [X; figure 4; paragraph 0145], a stator assembly [210] surrounding the rotor assembly [204; figure 4; paragraph 0145], and an end cap [54] affixed to the stator assembly [210] and supporting a motor bearing [260], the motor bearing [260] rotatably supporting the output shaft [202] at a rear end proximate the rear opening [figures 4 and 6]; wherein a portion [58] of the end cap [54] resides within the rear opening to close the rear opening [figure 4].
Claim 11, Smith et al. discloses the power tool of claim 10, wherein the end cap [54] comprises a rear end cap [54, figures 4 and 6], the motor bearing [260] comprises a rear motor bearing [figures 4 and 6], and the electric motor [200] further comprises a front end cap [21] opposite the rear end cap [54] with respect to the stator assembly [figure 4], the front end cap [21] supporting a front motor bearing [258 via 230], the front motor bearing rotatably supporting the output shaft at a front end [figures 4 and 6].
Claim 15, Smith et al. discloses the power tool of claim 10, wherein the main housing portion [52] comprises two clamshell halves [paragraph 200], and each clamshell half defines a portion of the rear opening [figures 4 and 6].
Claim 16, Smith et al. discloses a power tool [50; figures 4-10] comprising: a housing [52] including a main housing portion that defines a handle [13; figures 4 and 6] and a rear opening [figures 4 and 6]; an electric motor [200] supported within the housing, the electric motor [200] including an output shaft [202] supporting a rotor assembly [204] for rotation about a motor axis [X; figure 4; paragraph 0145], a stator assembly [210] surrounding the rotor assembly [204], a rear end cap [54] positioned at a rear axial end of the stator assembly [figure 4 and 6] and supporting a rear motor bearing [260], the rear motor bearing [260] rotatably supporting the output shaft [202] at a rear end [figures 4and 6], the rear end cap [54]being coupled to the stator assembly by elongated fasteners [paragraph 0200 discloses the need to fasten the rear tool cap, figures 33-41 show the use of fasteners; paragraphs 0204 and 0213] to center the rotor assembly relative to the stator assembly; wherein a portion of the rear end cap resides within the rear opening to close the rear opening [figure 4].
Claim 17, Smith et al. discloses the power tool of claim 16, wherein the rear end cap is coupled to a front end cap [21] that supports a front motor bearing [260], the front motor bearing rotatably supporting the output shaft at a front end.




Allowable Subject Matter
Claims 4, 5, 7, 8, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837